t c memo united_states tax_court jewell e gray donor deceased and estate of jewell e gray deceased jewell mae detjen personal representative et al petitioner v commissioner of internal revenue respondent docket nos filed date daniel c johnson and philip a diamond for petitioner james f kearney for respondent 1the cases of jewell e gray donor deceased and estate of jewell e gray deceased jewell mae detjen personal representative docket no jewell e gray revocable_trust roger coleman and jewell detjen co-trustees and estate of jewell e gray deceased first union national bank of florida personal representative docket no and estate of jewell e gray deceased first union national bank of florida personal representative docket no were consolidated for trial briefing and opinion memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency in petitioner's estate_tax of dollar_figure after concessions we must decide the following issues whether transfers totaling dollar_figure from beth w corp to or on behalf of decedent are loans we hold that the transfers are not loans and that petitioner may not deduct the transfers as a claim against the estate whether the value of the stock of beth w corp should be discounted because beth w corp will be liable for tax on a capital_gain when and if it is paid for real_property it sold to trusts established by decedent we hold that the value of the stock should not be discounted whether the appropriate discount for lack of marketability for the stock of beth w corp i sec_40 percent as petitioner contends zero as respondent contends or some other amount we apply a 15-percent discount for lack of marketability section references are to the internal_revenue_code as in effect on the date of death of jewell e gray decedent rule references are to the tax_court rules_of_practice and procedure 2respondent concedes all of the issues in docket nos gift_tax and generation skipping tax and generation skipping tax findings_of_fact a some of the facts have been stipulated and are so found decedent and decedent's_estate decedent a resident of broward county florida died testate on date in decedent owned all of the stock of beth w corp described below at par b-1 she established a revocable_trust and irrevocable trusts and described below at par c and transferred some of her stock to them before she died decedent was the president of beth w corp when she died jewell pollett pollett is decedent's granddaughter pollett saw decedent about times a week during the years before decedent died pollett spoke with decedent on the telephone daily and did personal things for her such as pay some of her bills the broward county probate_court appointed first union national bank of florida first union to be the personal representative of decedent's_estate on date first union published a notice of administration to creditors and interested parties on date beth w corp timely filed a claim for dollar_figure with the broward county probate_court stating that decedent owed beth w corp that amount first union did not file an objection to this claim the most valuable asset in decedent's gross_estate was beth w corp stock decedent owned big_number of the big_number shares through the revocable_living_trust when she died the other shares were owned by two of the irrevocable trusts b beth w corp 's transfers to or on behalf of decedent beth w corp beth w corp was a personal_holding_company decedent owned dollar_figure percent of the stock of beth w corp when she died beth w corp has been a c_corporation and used the accrual_method of accounting since its inception decedent as beth w corp 's president made most of the business decisions on a day- to-day basis and dealt with attorneys bankers and accountants pollett was an officer of beth w corp from to the time of trial beth w corp reported the following on its corporate_income_tax return for fiscal_year ending date assets cash marketable_securities accounts receivable-trade inventories other current_assets total current_assets dollar_figure big_number big_number big_number loans to shareholders big_number mortgages r e loans big_number marketable_securities buildings other depreciable assets land dollar_figure acres big_number other assets big_number total assets liabilities notes payable accounts_payable accrued expenses other total current liabilities big_number big_number long term debt deferred gain - sale of dollar_figure acres big_number other liabilities - deferred taxes total liabilities big_number shareholders' equity common_stock paid-in or capital surplus treasury_stock retained earnings total shareholders' equity big_number big_number big_number total liabilities equity big_number common shares outstanding book_value per common share big_number dollar_figure when decedent died on date beth w corp had unrealized_appreciation in marketable_securities of dollar_figure beth w corp 's balance_sheet showed the same assets and liabilities when decedent died as it reported on its corporate_income_tax return for the year ending date the parties agree that this balance_sheet is correct except that they disagree about whether decedent owed dollar_figure to beth w corp and whether deferred gain on a mortgage note receivable built-in capital_gain was a liability transfers from beth w corp to decedent beth w corp paid a substantial amount of money to and on behalf of decedent beth w corp recorded the transfers to decedent as loans in its books_and_records beth w corp 's books_and_records showed that decedent owed dollar_figure to beth w corp when she died beth w corp reported the transfers as loans on its federal corporate_income_tax returns beth w corp paid federal_income_tax on interest on the transfers it received from decedent florida required corporations to pay intangible_property tax equal to percent of their assets each year on january beth w corp paid florida about dollar_figure per year for intangible personal_property_taxes beth w corp reported the loans receivable ie dollar_figure it had transferred to decedent and which decedent had not repaid as an asset for purposes of the florida intangible personal_property_tax beth w corp had dollar_figure in other assets at quarterly meetings or directors' meetings beth w corp prepared promissory notes which state that decedent owed beth w corp the amounts transferred decedent applied her name to the notes with a stamp instead of signing them because she had palsy which made it difficult for her to sign her name notes for dollar_figure percent of the amount claimed to be loans were not offered into evidence signed notes totaling dollar_figure percent of the dollar_figure were admitted into evidence some of the notes that beth w corp issued were demand notes and some 3the parties do not explain the difference between the dollar_figure of shareholder loans reported in the balance_sheet and the dollar_figure at issue here had fixed repayment dates beth w corp had made no demand for payment on the demand notes when decedent died there are signed promissory notes in evidence as follows interest amount date dollar_figure date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number date date big_number date big_number total dollar_figure rate due_date date date date date date date date date date date date date date date paid no yes yes yes yes yes no no no no no no no no six of these notes marked with totaling dollar_figure were past due when decedent died petitioner had paid only dollar_figure of the dollar_figure of notes in evidence that were due when she died decedent repaid some principal by forgoing receipt of some redemptions and dividends owed to her by beth w corp beth w corp 's books_and_records showed that had happened decedent told her granddaughter pollett that she intended to repay the transfers which decedent consistently referred to as loans j marvin smith smith the trust administrator for first union executor and fiduciary to decedent's_estate believed that the transfers were loans to decedent from beth w 4petitioner did not offer any demand notes into evidence corp which decedent's_estate was obligated to repay first union did not object to paying beth w corp 's claim against decedent's_estate for the amount of transfers that decedent had not repaid interest_paid by decedent to beth w corp and dividends and salary paid_by beth w corp to decedent the following chart shows the amounts of interest_paid by decedent to beth w corp and dividends and salary that beth w corp paid to decedent dividends interest decedent beth w corp beth w corp paid to beth w corp paid to decedent paid to decedent salary dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number year decedent paid income taxes on the dividends and salary she received from beth w corp decedent paid some of the interest and principal to beth w corp by journal entries decedent used some of the dividends to pay interest and principal decedent could have repaid beth w corp by liquidating beth w corp 's assets c trusts created by decedent decedent created a revocable_trust and irrevocable trusts and in date she created irrevocable_trust on date the trustees were pollett jeffrey h beck beck an attorney for beth w corp and decedent and irwin a weiser weiser decedent transferred beth w corp stock to the irrevocable trusts during her life revocable_trust decedent was the beneficiary of the revocable_trust during her lifetime after she died the beneficiaries of the revocable_trust were her husband clifford gray her sister gladys white her nephew rex deason her granddaughter pollett and three great-grandchildren decedent transferred big_number shares of beth w corp stock to the revocable_trust in decedent transferred shares of beth w corp stock from the revocable_trust to beth w corp shares on date and shares on date decedent reported the amount received in exchange for the date transfer as a dollar_figure dividend on her federal_income_tax return she reported the amount received in exchange for the date transfer as a dollar_figure dividend on her federal_income_tax return irrevocable_trust clifford gray was the income_beneficiary of irrevocable_trust the trust agreements stated that when he died the remainder was to be distributed to irrevocable_trust decedent transferred shares of beth w corp stock to irrevocable_trust on date she reported on her gift_tax_return that the value of the transfer was dollar_figure she claimed a marital_deduction of dollar_figure for the gift under sec_2523 the assets in irrevocable_trust were transferred to irrevocable_trust after clifford gray died on date irrevocable_trust the trust agreements provided that the income and principal of irrevocable_trust was to be accumulated during decedent's lifetime decedent's granddaughter and great-grandchildren were the remainder beneficiaries of irrevocable_trust irrevocable_trust transferred shares of beth w corp stock to beth w corp on date and shares on date irrevocable_trust treated those transfers as redemptions and reported the amounts received in exchange as dividends on its income_tax returns the redemptions were recorded on duly executed stock certificates irrevocable_trust decedent created and transferred big_number shares of beth w corp stock to irrevocable_trust on date the trust agreement for irrevocable_trust required the trustees to distribute all principal and accumulated income to pollett when decedent died irrevocable_trust did not grant to any beneficiary a power to demand immediate possession of any part of the corpus decedent reported on her gift_tax_return that the transfer of the big_number shares was a taxable gift which had a total value of dollar_figure irrevocable_trust transferred shares of beth w corp stock to beth w corp on date and shares on date irrevocable_trust treated the transfers as a redemption and reported the amount received in exchange as taxable dividends on its income_tax returns petitioner and the trusts recorded the dividends and redemptions on their books_and_records petitioner recorded the redemptions on duly executed stock certificates petitioner reported the dividends and redemptions on its income_tax returns d land sale beth w corp sold dollar_figure acres of unimproved non-income producing land to irrevocable trusts and on date for dollar_figure the parties obtained two appraisals before the sale the average value of the two appraisals was dollar_figure the trusts paid for the dollar_figure acres with a promissory note for dollar_figure secured_by the dollar_figure acres and a dollar_figure mortgage the note required the trustees to pay interest at a rate of dollar_figure percent per year the principal was due on date the mortgage provided that beth w corp could foreclose on the trusts in the event of default beth w corp reported the sale of the dollar_figure acres on its federal_income_tax return for its taxable_year ending date beth w corp realized a taxable capital_gain of dollar_figure but did not recognize it built-in capital_gain because it elected installment_sale treatment the trustees wanted to have the dollar_figure acres rezoned so they could sell it for a profit and repay the promissory note they retained counsel who arranged to have the zoning of the dollar_figure acres changed to commercial the trustees listed the dollar_figure acres for sale with a realtor despite the realtor's efforts and a price reduction of an amount not specified in the record the trusts had not sold the dollar_figure acres by the time of trial several other comparable developments already underway in the same area were not doing well beck resigned as a trustee early in first union succeeded beck as a trustee smith the trust administrator for first union was responsible for irrevocable trusts and the trusts paid the interest that was due on the note in and but did not pay the principal when it was due in date beth w corp paid federal_income_tax on the interest it received on the note beth w corp had not foreclosed on the mortgage as of the date of trial the fair_market_value of the dollar_figure acres was dollar_figure when decedent died 5the parties stipulated that the real_estate transfer was not a taxable gift or generation skipping transfer e the certified public accountants irwin a weiser a certified_public_accountant for years provided accounting services to beth w corp decedent and irrevocable trusts and from about to he was beth w corp 's treasurer for about years during that time he was familiar with beth w corp 's practices for keeping records and paying taxes albert w todd a c p a for years provided accounting services for decedent beth w corp and irrevocable trusts and after weiser left he prepared tax returns for beth w corp the irrevocable trusts and decedent's_estate he wrote checks made bank_deposits and prepared the books_and_records including financial statements for beth w corp f decedent's_estate tax_return on decedent's_estate tax_return the estate reported a gross_estate of dollar_figure deductions of dollar_figure and adjusted_taxable_gifts of dollar_figure the estate did not elect the alternate_valuation_date under sec_2032 the estate reported that the value of decedent's beth w corp stock was dollar_figure or dollar_figure per share the estate 6the parties have stipulated that the gross_estate should be increased by dollar_figure because petitioner inadvertently omitted a dollar_figure bank account from the gross_estate and understated the amount of life_insurance paid to decedent's_estate by dollar_figure the parties have also stipulated that decedent's_estate may deduct dollar_figure less than it claimed based on a change in the amount allowed for executor's_commissions and administration_expenses reported that decedent owed dollar_figure to beth w corp when she died opinion a whether the transfers from beth w corp to decedent are loans or dividend sec_1 background and contentions of the parties petitioner contends that the transfers from beth w corp to or on behalf of decedent are loans which decedent owed to beth w corp during her life and which are deductible as a claim against decedent's_estate under sec_2053 a transfer of money is a loan for federal_income_tax purposes if at the time the funds were transferred the transferee unconditionally intended to repay the money and the transferor unconditionally intended to secure repayment 88_tc_604 affd without published opinion 855_f2d_855 8th cir see also 52_tc_255 affd 422_f2d_198 5th cir 36_tc_395 respondent concedes that if we decide that the transfers at issue are loans then they are included in the value of the stock of beth w corp and petitioner may deduct the amount of the unpaid transfers as a claim against the estate under sec_2053 applicable factors the following factors suggest that a transfer to a shareholder from a corporation is a loan rather than a dividend a the shareholder does not control the corporation b the corporation is restricted in the amount of funds it can lend to the shareholder c the corporation has had substantial earnings and paid a large amount of dividends d the shareholder is able to repay the amount transferred e the corporation seeks repayment f there is an interest-bearing note or other evidence_of_indebtedness g there is a fixed repayment schedule h there is security or collateral i there is a written loan agreement j the parties treat the transactions as loans in their records k the borrower has made repayments and l the borrower intended to repay the amounts transferred 728_f2d_945 7th cir affg tcmemo_1983_98 605_f2d_1146 10th cir 505_f2d_873 n 5th cir 407_f2d_1121 4th cir affg in part and vacating in part tcmemo_1967_187 318_f2d_611 9th cir 18_tc_780 affd 205_f2d_353 2d cir frierdich v commissioner tcmemo_1989_393 affd 925_f2d_180 7th cir mclemore v commissioner tcmemo_1973_59 affd 494_f2d_1350 6th cir the factors are not exclusive and no one factor controls see 326_us_521 61_tc_367 29_tc_1193 affd 271_f2d_267 5th cir we apply these factors next a the shareholder's degree of control_over the corporation decedent owned dollar_figure percent of beth w corp 's stock when she died she was beth w corp 's president made the daily business decisions and had complete control of beth w corp this factor favors respondent b the degree to which beth w corp was restricted in transferring funds to or on behalf of decedent there is no evidence that beth w corp was limited in the amount it could transfer to decedent this factor favors respondent c beth w corp 's dividends and earnings history beth w corp paid a substantial amount of dividends to decedent this factor favors petitioner d decedent's ability to repay decedent could have repaid the amounts transferred only if she had liquidated beth w corp this factor favors respondent e beth w corp 's attempts to enforce repayment decedent had not paid dollar_figure of the dollar_figure that petitioner claims is a loan when decedent died there is no evidence that beth w corp tried to collect any of the unpaid amount this factor favors respondent f the existence of notes or other evidence_of_indebtedness petitioner contends this factor favors petitioner because beth w corp prepared promissory notes for decedent we disagree the parties stipulated to copies of stamped promissory notes totaling dollar_figure and one unsigned note in the amount of dollar_figure most of that amount was past due when decedent died beth w corp 's books_and_records show that decedent paid dollar_figure of the amount due when she died by forgoing payments for redemptions and dividends that amount is less than percent of the amount that petitioner contends decedent owed to beth w corp the parties to the notes do not appear to have treated the notes with much substance because they largely ignored their terms this factor favors respondent g fixed repayment schedule petitioner contends that there was a fixed schedule to repay the transfers because the notes had due dates we disagree petitioner did not introduce a repayment schedule decedent did not pay the notes when due when decedent died dollar_figure was due but unpaid some of the notes were payable on demand but beth w corp had not made any demand for payment on those notes we conclude that the parties did not have a fixed repayment schedule this factor favors respondent h security or collateral petitioner contends that decedent provided collateral to beth w corp for the purported loans in the form of a dollar_figure mortgage on her home but introduced no convincing evidence to establish that this had happened even if true this does not establish that decedent gave beth w corp adequate collateral for the transfers this factor favors respondent i existence of a written loan agreement there was no written loan agreement this factor favors respondent j treatment as loans in records decedent and beth w corp recorded and treated the transfers as loans beth w corp reported interest_income and decedent recognized dividends owing to her that she used to repay the loans beth w corp reported the transfers as loans receivable on its florida intangible_property returns this factor favors petitioner k repayments decedent had received but not repaid transfers of dollar_figure when she died beth w corp deemed dollar_figure of the notes satisfied this was apparently done by forgoing payments of redemptions and dividends by beth w corp this factor favors respondent l intent to repay petitioner contends that weiser's and pollett's testimony establishes that decedent intended to repay the amounts transferred we disagree weiser testified that decedent did not tell him that she did not intend to repay the purported loans this does not show that decedent intended to repay the transfers pollett testified that decedent told her that she intended to repay the transfers however decedent had repaid only dollar_figure of the amounts transferred when she died leaving a claimed balance of dollar_figure the testimony that decedent intended to repay those funds is less persuasive than decedent's conduct this factor favors respondent conclusion courts carefully scrutinize a taxpayer's claim that transfers from corporations to their sole stockholders are loans 812_f2d_650 11th cir affg tcmemo_1985_159 petitioner argues that the notes decedent gave to beth w corp and decedent's and beth w corp 's records establish that the transfers were loans however we give less weight to written evidence of debt bookkeeping and financial reporting and the labels used by the parties when as here the corporation is closely held 398_f2d_694 3d cir 95_tc_257 22_tc_1083 we give more weight to the objective evidence present here decedent's failure to repay the transfers and beth w corp 's lack of effort to collect even though most of the notes were past due the absence of a repayment schedule adequate collateral or a loan agreement and the lack of objective evidence that decedent intended to repay the amounts transferred we conclude that the transfers were not loans petitioner may not deduct the transfers as a claim against the estate under sec_2053 and the transferred amounts are not an asset of beth w corp b discount for tax_liability on built-in capital gain7 beth w corp will be liable for income_tax on a built-in capital_gain of dollar_figure if and when the trusts pay the agreed amount for the dollar_figure acres sec_453 petitioner contends that the stock of beth w corp should be discounted to take into account this tax_liability 7the parties agree that the value of beth w corp stock before discounts assuming that the transfers are not loans decided above equals the net market_value of its assets that amount is dollar_figure 8courts have not allowed a discount for built-in capital_gain tax for an asset owned by the corporation if the corporation was not likely to pay tax on the capital_gain see eg 72_tc_1062 36_bta_698 conversely courts have allowed a discount for built-in capital_gains if among other factors payment of tax on a capital_gain is likely see eg clark v united_states aftr 2d pincite9 ustc par big_number at big_number big_number e d n c 238_fsupp_29 d hawaii the fair_market_value of property on either the date of a decedent's death or on the alternate_valuation_date is included in a decedent's gross_estate sec_2031 sec_2032 sec_20_2031-1 estate_tax regs petitioner did not elect to value the estate on the alternate_valuation_date thus we must decide the fair_market_value of decedent's beth w corp stock on the date of death the fair_market_value of stock including whether a discount applies is a question of fact 323_us_119 304_us_282 94_tc_193 it is speculative if when and for what price the trusts will sell the dollar_figure acres and pay beth w corp payment on the note was due in but had not been made as of the time of trial we infer that payment on the note depended on sale of the dollar_figure acres by the trusts beth w corp had a right of foreclosure against the dollar_figure acres if it exercised that right it would not pay tax on capital_gain for sale of the land unless it found another buyer sec_1038 the trusts had not sold the land as of the time of trial despite a price reduction petitioner has not shown that it is likely that beth w corp will pay tax on the built-in capital_gain 9see 69_tc_222 continued petitioner contends that repeal of the general utilities doctrine10 entitles it to a discount for built-in capital_gains a corporation could liquidate without paying corporate level tax on its capital_gain under the general_utilities_doctrine and sec_336 and sec_337 before their repeal by the tax_reform_act_of_1986 publaw_99_514 stat repeal of the general_utilities_doctrine makes it more difficult to avoid capital_gain tax_liability at the corporate level however repeal of the general_utilities_doctrine has no bearing here because a corporation generally recognizes built-in_gain if it distributes an installment_obligation without regard to the general utils doctrine see sec_453b 231_f2d_548 9th cir 88_tc_1157 we conclude that the value of the stock of beth w corp should not be discounted for built-in tax_liability on a capital_gain continued decedent owned an installment_obligation which we did not discount for income_tax payable on collections of future installment payments on the note the general_utilities_doctrine originated in 296_us_200 c discount for lack of marketability a discount for lack of marketability may apply if there is no ready market for shares in closely held corporations 79_tc_938 petitioner must prove that a discount for lack of marketability should apply and the appropriate amount of the discount rule a 290_us_111 88_tc_38 respondent contends that the value of decedent's beth w corp stock should not be discounted for lack of marketability because decedent owned a controlling_interest in beth w corp we disagree a controlling_interest in a nonpublic corporation may be unmarketable estate of andrews v commissioner supra respondent offers no authority that a marketability discount does not apply when valuing a controlling_interest respondent contends that a discount for lack of marketability applies only to property valued by using comparable sales or freely traded value and not by reference to net asset value we disagree marketability discounts may apply to companies that were valued using the net asset value method see eg 87_tc_78 82_tc_239 affd 786_f2d_1174 9th cir 72_tc_1062 dollar_figure respondent contends that no discount for lack of marketability applies here because we held in estate of cloutier v commissioner tcmemo_1996_49 that a discount for lack of marketability applies only to a stock's freely traded value and petitioner did not apply it to freely traded value we disagree petitioner's expert testified that he used the stock's freely traded value estate of cloutier is distinguishable on that basis respondent did not challenge petitioner's expert's testimony on this point beth w corp has no source_of_income other than dividends interest or sale of its assets petitioner's expert testified that there is no ready market for the stock of beth w corp respondent provided no evidence to the contrary we conclude that a discount for lack of marketability applies here petitioner used a 35-percent discount for marketability on its estate_tax_return petitioner's expert used a 40-percent discount for marketability petitioner contends that we should 11see also estate of frank v commissioner tcmemo_1995_132 estate of luton v commissioner tcmemo_1994_539 estate of ford v commissioner tcmemo_1993_580 affd 53_f3d_924 8th cir estate of bennett v commissioner tcmemo_1993_34 estate of dougherty v commissioner tcmemo_1990_274 gallun v commissioner tcmemo_1974_284 estate of maxcy v commissioner tcmemo_1969_158 revd in part on other grounds 441_f2d_192 5th cir apply a 40-percent discount for lack of marketability we disagree petitioner's expert relies on our analysis in mandelbaum v commissioner tcmemo_1995_255 affd 91_f3d_124 3d cir in mandelbaum we used studies of marketability discounts for sales of similar interests in similar companies to establish a benchmark then compared the facts and circumstances of that case to the benchmark to conclude that a percent discount for lack of marketability applied the corporation in that case was very different from beth w corp it owned women's apparel retail stores and had total annual revenue of dollar_figure in that grew steadily to dollar_figure in the shareholders in mandelbaum had agreements that restricted transfer of stock here petitioner's expert cited a series of studies of discounts for lack of marketability with various ranges averages and medians however he did not show that the companies in the studies were similar to beth w corp from the standpoint of marketability thus we do not use those studies here we conclude that petitioner's expert overstated the amount of the appropriate discount for lack of marketability we believe the proper amount of the discount for lack of marketability i sec_15 percent the value of dollar_figure percent of beth w corp stock was dollar_figure dollar_figure x dollar_figure x on date to reflect concessions and the foregoing decisions will be entered under rule
